FILED
                             NOT FOR PUBLICATION                            AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HYUN TAEK YOO,                                   No.     15-71070

               Petitioner,                       Agency No. A200-243-149

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Hyun Taek Yoo, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s continuous physical presence determination, Lopez-Alvarado v.

Ashcroft, 381 F.3d 847, 850-51 (9th Cir. 2004), and review de novo due process

claims, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the

petition for review.

      Substantial evidence supports the agency’s determination that Yoo failed to

establish the requisite continuous physical presence, where Yoo’s application for

cancellation of removal and testimony show that he departed the United States for

a period of more than 90 days during the statutory period. See 8 U.S.C.

§§ 1229b(b)(1)(A), (d)(2) (a departure in excess of 90 days breaks continuous

physical presence). Yoo’s contentions that the agency denied him a full and fair

hearing and applied incorrect legal standards are not supported by the record.

      Accordingly, Yoo’s due process claims must fail. See Ibarra-Flores v.

Gonzales, 439 F.3d 614, 620-21 (9th Cir. 2006) (due process claims require

showing that proceedings were “so fundamentally unfair that the alien was

prevented from reasonably presenting his case” (internal quotation marks and

citation omitted)); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring

error and prejudice to prevail on a due process challenge).

      PETITION FOR REVIEW DENIED.




                                          2                                      15-71070